      Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19   PageID.1   Page 1 of 23




Megan Bonanni (P52079)
Channing Robinson-Holmes (P81698)
117 W. 4th Street, Suite 200
Royal Oak, MI 48067         (248) 398-9800
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19            PageID.2     Page 2 of 23




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

Leah Fabry and Lauren Connors,
on behalf of themselves and all others
similarly situated,

             Plaintiffs,
v.                                                     Case No.
                                                       Hon.
Recipes Inc., a Michigan corporation,
and Trung Huynh, an individual,
jointly and severally,

              Defendants.
________________________________________________________________________________________/
 Pitt, McGehee, Palmer & Rivers, P.C.
 Megan Bonanni (P52079)
 Channing Robinson-Holmes (P81698)
 Attorneys for Plaintiff
 117 W. Fourth Street, Suite 200
 Royal Oak, MI 48067
 (248) 398-9800
 mbonanni@pittlawpc.com
 crobinson@pittlawpc.com
 _______________________________________________________________________________________/

            CLASS ACTION AND COLLECTIVE ACTION COMPLAINT
                        AND DEMAND FOR JURY

      Plaintiffs, Leah Fabry and Lauren Connors, on behalf of themselves and

all others similarly situated, by and through their attorneys, for their Complaint

against Defendants, allege as follows:
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19        PageID.3   Page 3 of 23




                                INTRODUCTION
      Plaintiffs Leah Fabry and Lauren Connors (hereinafter “Plaintiffs”), on

behalf of themselves and others similarly situated are former servers of Recipes

Inc. (“Recipes”), owned and operated by Trung Huynh (“Huynh”) (collectively

“Defendants”), and bring this Collective action against Defendants under the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq. ("FLSA") for Defendants’ willful

practices of failing to pay staff for time spent in mandatory work meetings and

cleaning at the end of the closing shift and of compelling their wait staff to

contribute a portion of their tips to a pool, which were in turn distributed to

non-tipped employees.

      Plaintiffs bring this class action seeking damages, back pay, restitution,

liquidated damages, and declaratory relief, civil penalties, prejudgment

interest, reasonable attorneys’ fees and costs, and any and all other relief that

the Court deems just, reasonable and equitable in the circumstances.

                           JURISDICTION & VENUE

      1.    This Court has subject-matter jurisdiction over Plaintiffs’ FLSA

claim pursuant to 28 U.S.C. § 1331 because Plaintiffs’ claim raises a federal

question under 29 U.S.C. § 201, et seq.

      2.    This Court has jurisdiction over this FLSA Collective Action

pursuant to 29 U.S.C. § 216(b), which provides that suit under the FLSA “may
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19       PageID.4   Page 4 of 23




be maintained against any employer . . . in any Federal or State court of

competent jurisdiction.”

        3.   Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

the actions and omissions giving rise to the claims pled in this Complaint

substantially occurred in this District.

                                 THE PARTIES

        4.   Plaintiff Leah Fabry ("Fabry") is a resident of Oakland County,

Michigan. At all relevant times, Fabry was an employee of Defendants’, as

defined in 29 U.S.C. § 201 et seq., working on various dates as a server from

October 14, 2015 to March 22, 2018. Fabry has executed her consent to join

form.

        5.   Plaintiff Lauren Connors (“Connors”) is a resident of Oakland

County, Michigan. At all relevant times, Connors was an employee of Defendant,

as defined in 29 U.S.C. § 201 et seq., working on various dates as a server from

May 22, 2017 to May 13, 2018. Connors has executed her consent to join form.

        6.   Defendant Recipes Inc. (hereinafter “Recipes”) is a Michigan

corporation comprised of three operational restaurants located at 2919 Crooks

Rd., Troy, MI 48084, as well as 134 W. University Dr., Rochester, MI 48307, and

31110 Haggerty Rd., Farmington Hills, MI 48331, owned by Trung Huynh.

        7.   Defendant Trung Huynh (hereinafter “Huynh”) is a resident of
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19      PageID.5   Page 5 of 23




Rochester Hills, Michigan. At all times relevant hereto, Huynh was the owner

and operator of Recipes Inc., making and enforcing business and pay practices

affecting employees at the Recipes locations.

      8.    At all times relevant hereto, Plaintiffs and other similarly situated

Class members were “employees” of Defendants within the meaning of the

FLSA 29 U.S.C. § 203(e)(1).

      9.    Each defendant is an “employer” within the meaning of the FLSA,

29 U.S.C. § 203(d).

      10.   At all relevant times, Defendants engaged in interstate commerce

and utilized goods which moved in interstate commerce as defined in 29

U.S.C.§203(r) and §203(s).

                          FACTUAL ALLEGATIONS

      11.   Plaintiff Fabry worked at Defendant’s Troy restaurant location as a

Server at various points from October 14, 2015 to March 22, 2018 and was paid

$3.52 per hour plus tips as of her last date of employment.

      12.   During her employment, Fabry was generally scheduled to work an

average of approximately 15 to 20 hours per week, unless she missed time for

vacation, sick days and/or holidays.

      13.   Plaintiff Connors worked at Defendant’s Troy location as a Server

at various points from May 22, 2017 to May 13, 2018 and was paid $3.52 per
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19    PageID.6   Page 6 of 23




hour plus tips as of her last date of employment.

      14.   During her employment, Connors was generally scheduled to work

an average of approximately 22 hours per week, unless she missed time for

vacation, sick days and/or holidays.

      A. Defendants mandated unpaid work of their employees

      15.   Throughout their employment, Plaintiffs were required to attend

unpaid meetings on a periodic basis that lasted anywhere from one to two

hours.

      16.   Throughout their employment, when working a closing shift,

Plaintiffs were required to perform work cleaning up the restaurant after they

had clocked out.

      17.   The amount of time for which Plaintiff and Class members are or

were required to work, but for which they are or were not paid is not

insubstantial, insignificant, nor de minimus.

      18.   Attendance at the meetings and the work performed for a closing

shift after clocking out (a) is and was not voluntary, (b) is and was directly

related to the employees’ job; (c) is and was not incidental to the employee

tasks at work; and (d) employees do not and did not perform any other

productive work during these times and Servers could not and did not earn tips

during this time.
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19         PageID.7   Page 7 of 23




      19.       At all relevant times, Defendants, directly or indirectly, exercised

significant control over the wages, hours, and working conditions of Plaintiffs

and similarly situated members of the Class.

      20.       During the relevant time period, the employment terms, conditions

and policies that applied to Plaintiffs and others similarly situated were the

same as those applied to other Class members who also worked as Servers.

      B. Defendants promulgated an illegal tip-sharing pool

      21.       Defendants forced employees to participate in an illegal tip pool

with managers who were hourly or salary employees and who did not regularly

receive tips.

      22.       Managers received tip-outs from a pool of 1% to 3% of the

individual daily sales from wait staff in addition to their hourly or salary wages.

      23.       Managers required wait staff to provide them with a minimum of

1% of their individual daily sales, but punished wait staff by reducing their

hours or scheduling them for shifts during which there were fewer

opportunities for tips if wait staff did not provide them with 2% to 3% of their

individual daily sales.

      24.       On occasions when a busser did not work that shift, managers

pocketed an additional 2% to 2.5% of the individual daily sales from wait staff,

in addition to their hourly wages, that would have gone to the on-shift busser.
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19       PageID.8   Page 8 of 23




      25.   Each day, Defendants’ manager on duty would collect the tip pool

contributions from each Server and pocket the contributions.

      26.   Plaintiffs and Class members, meanwhile, were paid the server

minimum wage and the remainder of their tips.

      C. Facts Establishing Defendants’ Acts were Willful

      27.   Defendants knew or should have known that the FLSA wage and

hour laws applied to their business at all relevant times.

      28.   On October 28, 2017, Plaintiff Fabry notified owner Trung that

Defendants’ tip pooling practice was illegal.

      29.   On November 1, 2017, Plaintiff Fabry notified Defendant’s Troy

location manager, Leslie Wyse (“Wyse”) that it was illegal for managers,

including Wyse, to pocket tips earned by Servers. Wyse grew visibly angry.

      30.   Despite this notice of their violations, Defendants intentionally

chose to continue to improperly force Servers to participate in illegal tip pools.

Such conduct was intentional, unlawful, fraudulent, deceptive, unfair and

contrary to public policy.

      31.   In January and February of 2018, Wyse began scheduling Fabry for

primarily closing shifts, which offered fewer opportunities for tips.

      32.   On February 11, 2018, Fabry was not scheduled to work at all in

the upcoming week.
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19       PageID.9    Page 9 of 23




      33.   Later that day, Fabry again notified Trung that it was illegal for

managers, such as Wyse, to pocket the Servers’ tips.

      34.   On February 12, 2018, Trung suspended Fabry for two weeks.

      35.   On March 21, 2018, Trung terminated Fabry’s employment.

      36.   On March 25, 2018, Trung called a mandatory meeting lasting

approximately 45 minutes for which Servers, including Plaintiff Connors, were

not paid. During the meeting, Trung told the Servers, “I don’t want to hear

anything more about tipping Leslie out. If you don’t like it, you can quit.”

      37.   All actions by Defendants described herein were willful, intentional

and not the result of mistake or inadvertence.

                             INJURY AND DAMAGE

      38.   Plaintiffs and all Class members suffered injury, were harmed, and

incurred damage and financial loss as a result of Defendants’ conduct

complained of herein.

      39.   Plaintiffs and the Class are entitled to minimum wages and

overtime benefits.

      40.   By failing to pay Plaintiffs and the Class minimum wages and

overtime benefits, Defendants injured Plaintiffs and the members of the Class

and caused them financial loss, harm, injury and damage.

      41.   Plaintiffs and Class members are entitled to all tips they
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19     PageID.10    Page 10 of 23




contributed to the improper pool.

      42.   By forcing Plaintiffs and the Class to participate in the improper tip

pool, Defendants injured Plaintiffs and the members of the Class and caused

them financial loss, harm, injury and damage.

                     COLLECTIVE ACTION ALLEGATIONS

      43.   Plaintiffs bring this action pursuant to 29 U.S.C. § 216(b) of the

FLSA on their own behalf and on behalf of all similarly situated current and

former workers of Defendants who were subject to Defendants’ failure to pay

minimum wages, and overtime benefits, and the mandatory improper tip pool,

at any time during the last three years.

      44.   Excluded from the class are all of Defendants’ executives,

administrators, professional employees, and outside sales persons.

      45.   A collective action under the FLSA is appropriate because, under

29 U.S.C. § 216(b), the workers described as parties to the Complaint are

“similarly situated” to the named Plaintiffs.

      46.   The workers Plaintiffs seek to represent in this case includes:

            a.     All individual Servers who worked for Defendants and were

      not paid proper minimum wages or overtime and/or participated in the

      improper tip pool with Expediters.

      47.   The putative Class members are similarly situated to the named
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19       PageID.11   Page 11 of 23




Plaintiffs because they worked in the same or similar positions, were subjected

to the same unlawful practice, policy, or plan, and their claims are based upon

the same factual and legal theories.

      48.   The working relationships between Defendants and every putative

Class member are exactly the same and differ only in name, location, exact job

duties, and rate of pay (within a very small band of differential, as most workers

are paid at state or federal minimum hourly wage base levels for tipped

workers).

      49.   The key legal issue in the collective action – whether Defendants’

policies and practices violate the FLSA – does not vary substantially from Class

member to Class member.

      50.   Plaintiffs estimate that the putative Class, including both current

and former workers over the relevant period, will include over 40 members.

The precise number of Class members should be readily discernible from a

review of Defendants’ records.

                        CLASS ACTION ALLEGATIONS

      51.   Plaintiffs bring this action as a class action pursuant to Rule of Civil

Procedure 23.

      52.   All requirements of Federal Rule of Civil Procedure 23 are satisfied

to maintain a class action. The Class to be certified against Defendants is defined
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19       PageID.12      Page 12 of 23




as follows:

              b.    All individual Servers who worked for Defendants and were

      not paid proper minimum wages or overtime and/or participated in the

      improper tip pool with Managers.

      53.     While the exact number of Class members has not been determined

at this time, upon information and belief, Defendants have employed in excess

of 40 Class members at Defendants’ restaurants during the relevant time

period. The Class representatives and members of the Michigan Rule 23 Class

have been equally affected by Defendants’ violations of law.

      54.     There are questions of law and fact common to the Class that

predominate over any questions affecting individual members, including, but

not limited to:

              (a) whether Defendants violated the FLSA by failing to pay

      overtime wages for hours in excess of forty (40) and not paying

      employees minimum wage;

              (b) whether the employees are owed all tips they contributed to the

      pool and the full minimum wage;

              (c) the amount of damages, restitution, and/or other relief

      (including all applicable civil penalties, liquidated damages and equitable

      relief available which Plaintiffs and the Class are entitled to;
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19         PageID.13    Page 13 of 23




               (d) whether Defendants should be enjoined from such violations in

         the future.

         55.   The Class Representatives’ claims are typical of those of the Class.

Plaintiffs, like other members of the Class, were subjected to Defendants’

policies and willful practices of failing to pay minimum wage and overtime pay

and unlawfully requiring workers to perform non-tipped work without pay.

The Class Representatives and members of the Rule 23 Class have sustained

similar injuries as a result of the Defendant's actions.

         56.   The Class Representatives are adequate representatives of the

Class. The Class Representatives have retained counsel experienced in complex

wage and hour cases and collective action litigation.

         57.   Plaintiffs are members of the Class. Given Plaintiffs’ injury and loss,

Plaintiffs are committed to the prosecution of this action for the benefit of the

Class.

         58.   Plaintiffs have no interest that would cause them to act adversely

to the best interests of the class action litigation. This action is maintainable as

a class action because the prosecution of separate actions by individual

members of the Class would create a risk of inconsistent or varying

adjudications with respect to individual members of the Class, which would

establish incompatible standards of conduct for Defendant.
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19       PageID.14     Page 14 of 23




      59.      This action is maintainable as a class action because questions of

law and fact common to the Class predominate over any questions affecting

only individual members of the Class and because a class action is superior to

other methods for the fair and efficient adjudication of this action.

      60.      Plaintiffs, as Class Representatives, intend to send notice to all

members of the Michigan Rule 23 Class to the extent required by the

Fed.R.Civ.P.

                         COUNT I – VIOLATION OF THE FLSA
                      (Minimum Wage and Overtime Violations)

      61.      Plaintiffs hereby incorporate all of the preceding paragraphs

contained within this Complaint.

      62.      This claim arises out of Defendants’ willful violation of the Fair

Labor Standards Acts, 29 U.S.C. Sec. 201, et seq., for failure to pay a minimum

wage and overtime pay to Plaintiffs and members of the FLSA Collective to

which they were entitled.

      63.      Pursuant to 29 U.S.C. § 206, Plaintiffs and the FLSA Collective were

entitled to be compensated at the rate of $2.13 per hour plus tips to meet the

federal minimum of $7.25 per hour, as well as time and a half for all hours

worked in excess of forty (40) each week.

      64.      At all relevant times, Defendants employed Plaintiffs and all
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19        PageID.15    Page 15 of 23




collective Plaintiffs within the meaning of the FLSA.

      65.     At all relevant times, Defendants have been engaged in interstate

commerce and/or the production of goods for commerce, within the meaning

of the FLSA, 29 U.S.C. Sec. 201.

      66.     The minimum wage and overtime provisions of the FLSA, 29 USC

201 et seq., apply to Defendants and protect Plaintiffs and members of the FLSA

Collective.

      67.     Plaintiffs have consented in writing to be a part of this action,

pursuant to 29 U.S.C. § 216(B). As this case proceeds, it is likely that other

individuals will sign consent forms and join as Plaintiffs.

      68.     Pursuant to 29 U.S.C. § 206 et seq., Plaintiffs and the FLSA Collective

were entitled to be compensated at the rate of $2.13 per hour plus tips to meet

the federal minimum of $7.25 per hour, as well as time and a half for all hours

worked in excess of forty (40) each week.

      69.     29 U.S.C. § 207(a) mandates that employers shall pay “one and one-

half times the regular rate” for hourly work over forty hours in one work week.

      70.     Defendants failed to pay Plaintiffs and Class members of the FLSA

Collective the minimum wages set forth in 29 U.S.C. § 206.

      71.     The hours performing non-tipped via attending unpaid mandatory

meetings, often encompassed at least 20% of the Class members’ work week
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19    PageID.16   Page 16 of 23




hours.

        72.   The new calculation of the hours worked would place Plaintiffs’

and Class members’ pay below the statutory minimum wage.

        73.   Defendants failed to pay overtime wages for hours performing non-

tipped work in excess of forty (40) hours.

        74.   Defendants knew or should have known that these policies and

practices violated the FLSA.

        75.   Defendants have not made a good faith effort to comply with the

FLSA.

        76.   Rather, Defendants knowingly, willfully, and/or with reckless

disregard, carried out, and continues to carry out their illegal overtime

payment practices and demanding unpaid work.

        77.   Plaintiffs, on behalf of themselves and the FLSA collective, seek

damages in the amount of their respective unpaid wages, liquidated damages

as provided by 29 U.S.C. § 216(b) interest, and such other legal and equitable

relief as the Court deems proper.

        78.   Plaintiffs, on behalf of themselves and the FLSA collective, seek

recovery of attorney fees and costs incurred in enforcing their rights pursuant

to 29 U.S.C. § 216(b).

        79.   12 U.S.C. § 211(c) requires employers to keep adequate records of
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19    PageID.17   Page 17 of 23




the “wages, hours, and other conditions and practices” maintained by the

employer and preserve them for future reports.

      80.   29 C.F.R.§ 516.2 and 29 C.F.R. § 825.500 further require that every

employer shall maintain and preserve payroll or other records containing,

without limitation, the total hours worked by each employee each workday and

total hours worked by each employee each workweek.

      81.   To the extent Defendants have failed to maintain all records

required by the aforementioned statutes and regulations, and fail to furnish

Plaintiffs and FLSA Collective comprehensive statements showing the hours

that they worked during the relevant time period, it also violated the

aforementioned laws causing Plaintiffs damage.

      82.   When the employer fails to keep accurate records of the hours

worked by its employees, the employee may carry out his burden “if he proves

that he has in fact performed work for which he was improperly compensated”

with sufficient evidence. The burden then shifts to the employer to negate the

employee’s proofs, and, should it fail to do so, the court may award damages to

the employee “even though the result be only approximate.” Anderson v. Mt.

Clemens Pottery Co., 328 U.S. 680, 687-688 (1946).

      83.   The Supreme Court set forth this test to avoid placing a premium

on an employer's failure to keep proper records in conformity with its statutory
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19      PageID.18     Page 18 of 23




duty, thereby allowing the employer to reap the benefits of the employees'

labors without proper compensation as required by the FLSA. Where damages

are awarded pursuant to this test, “[t]he employer cannot be heard to complain

that the damages lack the exactness and precision of measurement that would

be possible had he kept records in accordance with ... the Act.” Id.

      84.    Based on the foregoing, Plaintiffs and Class members seek unpaid

minimum wage and overtime compensation at the required legal rate for all

working hours during the relevant time period, liquidated damages,

prejudgment interest calculated at the highest legal rate, attorneys’ fees and

costs, and all other costs, penalties and other relief allowed by law.

                        COUNT II – VIOLATION OF THE FLSA
                          (Improper tip pool violation)

      85.    Plaintiffs hereby incorporate all of the preceding paragraphs

contained within this Complaint.

      86.    This claim arises out of Defendants’ willful violation of the Fair

Labor Standards Acts, 29 U.S.C. 201 et seq. and 29 U.S.C. Sec. 203(m), for

improperly pooling Plaintiffs’ and Class members’ tips with non-tipped

employees.

      87.    At all relevant times, Defendants employed Plaintiffs and all

collective Plaintiffs within the meaning of the FLSA.
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19      PageID.19   Page 19 of 23




      88.   At all relevant times, Defendants have been engaged in interstate

commerce and/or the production of goods for commerce, within the meaning

of the FLSA, 29 U.S.C. Sec. 201.

      89.   The tipped employee provisions of the FLSA, 29 U.S.C. § 201, et seq,

including 29 U.S.C.S § 203(m), applies to Defendants and protects Plaintiffs and

the FLSA Collective.

      90.   Plaintiffs have consented in writing to be a part of this action,

pursuant to 29 U.S.C. § 216(B). As this case proceeds, it is likely that other

individuals will sign consent forms and join as Plaintiffs.

      91.   Defendants improperly pooled the Class members’ tips with hourly

or salary employees who did not perform tipped work when they required

Servers to contribute 1% to 3% of their daily sales to a pool to be shared with

Managers.

      92.   Defendants’ practice of requiring its tipped employees to pay a

mandatory percentage of their daily sales to hourly or salary employees who

do not customarily and regularly receive tips violates the FLSA. 29 U.S.C. §

203(m).

      93.   Defendants knew or should have known that these policies and

practices violated the FLSA.

      94.   Defendants have not made a good faith effort to comply with the
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19      PageID.20   Page 20 of 23




FLSA.

        95.   Rather, Defendants knowingly, willfully, and/or with reckless

disregard, carried out, and continues to carry out their illegal tip-pooling and

overtime payment practices.

        96.   Plaintiffs, on behalf of themselves and the FLSA collective, seek

damages in the amount of their respective unpaid wages, liquidated damages

as provided by 29 U.S.C. § 216(b) interest, and such other legal and equitable

relief as the Court deems proper.

        97.   Plaintiffs, on behalf of themselves and the FLSA collective, seek

recovery of attorney fees and costs incurred in enforcing their rights pursuant

to 29 U.S.C. § 216(b).

        98.   12 U.S.C. § 211(c) requires employers to keep adequate records of

the “wages, hours, and other conditions and practices” maintained by the

employer and preserve them for future reports.

        99.   29 C.F.R.§ 516.2 and 29 C.F.R. § 825.500 further require that every

employer shall maintain and preserve payroll or other records containing,

without limitation, the total hours worked by each employee each workday and

total hours worked by each employee each workweek.

        100. To the extent Defendants have failed to maintain all records

required by the aforementioned statutes and regulations, and fail to furnish
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19      PageID.21     Page 21 of 23




Plaintiffs and FLSA Collective comprehensive statements showing the hours

that they worked during the relevant time period, it also violated the

aforementioned laws, causing Plaintiffs damage.

      101. When the employer fails to keep accurate records of the hours

worked by its employees, the employee may carry out his burden “if he proves

that he has in fact performed work for which he was improperly compensated”

with sufficient evidence. The burden then shifts to the employer to negate the

employee’s proofs, and, should it fail to do so, the court may award damages to

the employee “even though the result be only approximate.” Anderson v. Mt.

Clemens Pottery Co., 328 U.S. 680, 687-688 (1946).

      102. The Supreme Court set forth this test to avoid placing a premium

on an employer's failure to keep proper records in conformity with its statutory

duty, thereby allowing the employer to reap the benefits of the employees'

labors without proper compensation as required by the FLSA. Where damages

are awarded pursuant to this test, “[t]he employer cannot be heard to complain

that the damages lack the exactness and precision of measurement that would

be possible had he kept records in accordance with ... the Act.” Id.

      103. Based on the foregoing, Plaintiffs and Class members seek unpaid

minimum wage and overtime compensation at the required legal rate for all

working hours during the relevant time period, liquidated damages,
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19      PageID.22   Page 22 of 23




prejudgment interest calculated at the highest legal rate, attorneys’ fees and

costs, and all other costs, penalties and other relief allowed by law.

                              RELIEF REQUESTED

      WHEREFORE, Plaintiffs, on behalf of the Class, prays for an order for

relief as follows:

      a.     That Defendants be found liable to Plaintiffs and the Class;

      b.     For a declaration that Defendants willfully violated the rights of

Plaintiffs and the Class under applicable law;

      c.     For compensatory and actual damages;

      d.     For restitution of all monies due Plaintiffs and the Class and

disgorged profits from the unlawful business practices of Defendants;

      e.     For all back pay, unpaid wages, and a refund of all tips, and other

amounts paid by Plaintiffs and members of the Class to Defendants and their

employees;

      f.     For all statutory damages, liquidated damages, civil penalties,

and/or other relief allowed by federal and state wage and hour statutes and

regulations and/or other laws;

      g.     For accrued interest;

      h.     For an order certifying Counts I and II as a collective action under

28 U.S.C. 216(b);
Case 2:19-cv-10020-SFC-MKM ECF No. 1 filed 01/03/19     PageID.23   Page 23 of 23




      i.    For costs of suit and expenses incurred herein, including

reasonable attorneys’ fees allowed under any relevant provision of law or

equity, including the FLSA; and

      j.    For any and all other relief that the Court may deem just, proper

and equitable in the circumstances.

                                  Jury Demand

      Plaintiffs and Class Members hereby demand a trial by jury in the above

alleged matter.

                                      Respectfully submitted,

                              By: /s/ Channing Robinson-Holmes
                                    Megan A. Bonanni P52079
                                    Channing Robinson-Holmes P81698
                                    PITT MCGEHEE PALMER & RIVERS, P.C.
                                    Attorneys for Plaintiff
                                    117 W. Fourth Street, Suite 200
                                    Royal Oak, MI 48067
                                    (248) 398-9800

Dated: January 3, 2019
